Citation Nr: 0634956	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-06 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for mycoplasma 
infection, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993, including a tour in Southwest Asia during the 
Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in New York, 
New York, which denied service connection for memory loss and 
testing positive for mycoplasma.

In his June 2002 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board.  His hearing was scheduled for November 2005, but 
he failed to appear for it.  He did not explain his absence 
or request to reschedule the hearing.  So the Board deems his 
hearing request withdrawn.  38 C.F.R. § 20.704(d) (2006).

The Board is REMANDING this case for further development and 
consideration, which will be handled by the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran maintains that his memory loss and his mycoplasma 
are related to his service in the Persian Gulf War.

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms - including, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs 


or symptoms; neuropsychologic signs or symptoms; sleep 
disturbances; or gastrointestinal signs or symptoms.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b); See 66 
Fed. Reg. 56615 (Nov. 9, 2001) (adding the December 31, 2006 
date).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) 
(West 2002).  Effective June 10, 2003, VA promulgated revised 
regulations to, in part, implement these statutory changes.  
See 68 Fed. Reg. 34539-34543 (June 10, 2003).

For purposes of this section, the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).



"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six- month 
period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

VA treatment records dated from 1998 to 2004 note occasional 
complaints of memory loss.  And during a January 1998 VA 
mental disorders examination, there were objective clinical 
indications of a decrease in thinking and a decrease in 
concentration and memory.

There is no medical opinion, however, regarding whether the 
veteran's signs and symptoms of memory loss could be 
attributed to any known clinical diagnosis, or whether they 
were generally related to active duty or military service in 
the Persian Gulf.  Therefore, an examination is needed to 
assist in making this important determination.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

With respect to his mycoplasma claim, a January 2000 lab 
report shows the veteran tested positive for this condition.  
He was therefore eligible for randomization into VA 
Cooperative Study 475:  (Antibiotic Treatment of Gulf War 
Veterans' Illnesses), to assess the efficacy of medications 
and/or treatment modalities in alleviating his initially 
presented symptoms.  Presumably, he was placed on 
antibiotics and evaluated in the study.  But, if indeed he 
was, the results of the effect of the study medications on 
him are not of record in the file.  Moreover, he has not 
been afforded a VA examination to determine what the 
clinical manifestations of this condition are, what if any 
illness he has attributable to it, to include memory loss, 
or if mycoplasma is etiologically related to any incident of 
his service, including his service in Southwest Asia during 
the Persian Gulf War.

Lastly, the veteran noted treatment for mycoplasma and memory 
loss at the Kingsbridge VA Medical Center (MC) and the 
Manhattan VAMC beginning in 1994.  It does not appear, 
though, these records have ever been obtained.  VA has an 
obligation to seek all relevant VA treatment records that are 
adequately identified.  38 U.S.C.A. § 5103A(b), (c) (West 
2002).

Accordingly, the case is REMANDED for the following 
development and consideration:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
to evaluate his claim of memory loss 
due to an undiagnosed illness.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for a review of the veteran's 
pertinent medical history.

Any testing deemed necessary should be 
performed.  The examiner is requested 
to express an opinion in response to 
the following questions:

Are the veteran's current complaints of 
memory loss attributable to any known 
clinical diagnoses and, if so, what are 
the diagnoses (e.g., substance abuse, 
mycoplasma, etc.)?

Does the record establish that the 
veteran's current complaints of memory 
loss are at least as likely as not 
related to military service in the 
Persian Gulf War?

In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

If it is determined the veteran's 
complaints pertaining to memory loss 
are unrelated to service in the 
Persian Gulf War, then the examiner 
should provide an opinion as to a 
general medical nexus, if any, between 
the current complaints and military 
service.

2.  Also have the veteran undergo an 
appropriate VA medical examination to 
determine whether he has mycoplasma 
and, if so, whether it is related to 
service.  The claims file, to include a 
copy of this remand, should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination. 

The examiner should determine whether 
the veteran has any currently 
manifested infection, namely 
mycoplasma.  If so, all clinical 
manifestations of this condition should 
be identified.  

The examiner should also provide an 
opinion, based on review of the 
evidence of record, as to whether any 
currently diagnosed chronic disability 
due to mycoplasma is at least as likely 
as not (i.e.,  to a probability of 50 
percent or greater) etiologically 
related to any incident of the 
veteran's service, including his 
service in Southwest Asia during the 
Persian Gulf War. 



The examiner should also opine and 
discuss whether there is a reasonable 
probability that any current infection 
is a manifestation of an undiagnosed 
illness attributable to service in the 
Persian Gulf (e.g., memory loss).

3.  Request from the Brooklyn Medical 
Center the results of the veteran's 
participation in VA Cooperative Study 
475:  (Antibiotic Treatment of Gulf War 
Veterans' Illnesses).

4.  Request the veteran's outpatient 
treatment records from the Kingsbridge 
VAMC and Manhattan VAMC from 1994 to the 
present.  

5.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If they are not granted to 
the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
him an opportunity to respond to it 
before returning the appeal to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


